Title: To John Adams from François Adriaan Van der Kemp, 23 December 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high-respected friend!
Oldenbarneveld 23 Dec. 1820


This answer to your letter of the 18th I consider indeed as an essential part of my religious worship on this day—I cannot indeed be Sufficiently thankful to my God for So many undeserved blessings, among which I place it in a high rank, that I continue to preserve your honoured frendship unabated, and I cannot reciprocate in a better manner, as in fostering the deep Sense I feel of the many obligations I owe you during forty years. It was a long time, that I had not heard of Monte-zillo—and yet I was confident, I was not forgotten—I was in a high glee, when I received your Letter—It was enhanced by it to a rapture. On Sunday past—we celebrated Mrs. v. d. k.’s 75 anniversary—on Monday I received a long Letter of my respected Frend Tyng—he too remains towards me allways the Same—Tuesday I was Surprised with a long desired visit, of my Dear frends Mr & Mrs Varick—who left us on Wednesday—to visit her dear Mother—Genl Floyd’s widow—and on Friday I received your Letter. You know me So well—that I need not expatiate on my feelings—and I trust on your kindness that it Shall not permit you to Say—already too long.
I was intimate with Judge Smith during more than twenty years—He possesses indeed great worth—all is his own, what he possesses, under Gods blessing! not owing it to education—he possess talents—a Strong mind—and great wealth—He was lively Sensible of his distinguished reception at your house—and he deserved it.
Friday evening mr mappa and his Son celebrate with us your eighty Sixth anniversary—may your family and relatives, may your frends—may your country enjoy this blessing—if it pleases a good and wise God, a few years more—if your mind if your health may remain unimpaired. We can not expect wonders—that at Such an age all our powers Should remain unimpaired—Millions—who might be your grand-Children—can not boast of this happiness.
Althoug I take no Share in the electioneering Struggles, I can not be insensible about the issue—or See with perfect indifference—who Shall be our next President and Governors—more So—as I cannot conquer my apprehensions, that the men of my choice, whom I revere, whom I admire Shall be elected
Profr. Keimper—is the Son of a late wealthy merchant of Amsterdam—who was born in the Palatinat—He went to the east-Indians—returned opulent, and lived Highly respected with his two Sons at Amsterdam. Mrs Quincy’s mother is a Keimper—Her father came in America from the Paltz—his Brother went to the east-Indies, and Setled afterwards at Amsterdam. This explains the wish for the Genealogy—
You See—my Dear Tyng—is not of Lucullus Soldiers—and he is a host.
"I was very Sorry, he writes me, that I had no opportunity, to pay my respects to the Venerable man at Quincy before I left Boston. But I was Seven weeks in attending court and as Soon as the circuit was over, the Season was So far advanced, that I was obliged to devote myself, immediately to my removal. You have heard of his journey to Princeton with his Son in September. He was in fine Spirits, and enjoy’d every thing to the highest degree. He is indeed a wonder, and I may add—the glory of his age"—This is worth a thousand Publick encomiums
I continue yet with the Records—and if the convention had not curtailed the administration of De wit Clinton I was in hope, I would by unrelenting exertions have accomplished the work—and interwoven this Sprig among his Laurels—as is he, to whom our State is indebted—That these monuments are not entirely lost—So as it is He—to whom it owes the canal—the commencing growth of arts and Sciences—and the Revival of the customs of our Fathers, to thank our God—once a year for his blessings.
With regret I learnd from these Records—that if the Dutch were not the Fathers, they were the Patrons—the promoters of the Slave-trade through this whole continent.
In my opinion too the council of appointment, as altered Since a few years, and that of Revision, were monstrous features in our constitution, but I am apprehensive, that the applied remedy Shall be more Salutary—I do not object to the universal Suffrage—but is it just, that freeholders—that all landed property is placed on a level with those, who possess nothing—had the choice of the Senators be left to the freeholders—I can not See who would reasonably have objected to it. But I consider it an odious feature—and crying injustice—to rob men—as is down with the Judges and Senators—chosen, under the Sanction of the Constitution, Sworn to maintain inviolate by every member the first to Sixty—the last for four years—without exception of the present Incumbents—was the last exception made—I would have acquiesced—but—now—I must not longer v. d. k—your frend! could I Sanction with my name, and Stamp with my vote, Such a measure—This I am compelled to give my ballot—No—
I must now beg of you, my Dear and Honoured Friend! that you will in kindness remember me to every member of your family—not excepted little George—while you art assured I must remain / Your affectionate and obliged frend


Fr Adr. vanderkemp.




